  Case 2:20-cv-13133-CCC-MF Document 1 Filed 09/23/20 Page 1 of 3 PageID: 1




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
 ___________________________________
                                       :
 SEONG B. HONG and YONGSOON            : CASE NO.:
 JEONG,                                :
                                       : COMPLAINT WITH DEMAND FOR
                         Plaintiffs,   : TRIAL BY JURY
                                       :
 v.                                    :
                                       :
 UNITED STATES OF AMERICA,             :
                                       :
                                       :
                         Defendant(s).
 ___________________________________

       Plaintiffs, SEONG B. HONG and YONGSOON JEONG, by way of Complaint, state:

                                           PARTIES

   1. Plaintiff, SEONG B. HONG, is an adult individual residing at 166 Bogert Rd, River Edge,

NJ 07661.

   2. Plaintiff, YONGSOON JEONG, is an adult individual residing at 125 E. Central Blvd. 2nd

FL, Palisades Park, NJ 07650.

   3. Defendant, UNITED STATES OF AMERICA, is a governmental defendant with an office

located at 970 Broad Street, Newark, NJ 07102.

                                 JURISDICTION AND VENUE

   4. This Court had jurisdiction over this claim against the UNITED STATES OF

AMERICA, pursuant to 28 U.S.C 1331.

   5. The acts or omissions giving rise to the Plaintiff’s claim occurred in the District of New

Jersey. Venue is therefore proper under 28 U.S.C 1391(b).

                                         ALLEGATIONS
  Case 2:20-cv-13133-CCC-MF Document 1 Filed 09/23/20 Page 2 of 3 PageID: 2




   6. On December 3, 2019, Plaintiff, SEONG B. HONG, was the driver of a motor vehicle with

passenger Plaintiff, YONGSOON JEONG, which was traveling west on US 46 West at the

intersection of Ridgefield Park, New Jersey.

   7. At the same time and place aforesaid, ANGEL F. WOODARD, was driving a motor vehicle

owned by Defendant, UNITED STATES OF AMERICA, which was also traveling west on US 46

West at the intersection of Ridgefield Park, New Jersey.

   8. On or about December 3, 2019, an incident occurred when the Defendant’s vehicle struck

the vehicle driven by Plaintiff, SEONG B. HONG, with passenger Plaintiff, YONGSOON JEONG.

   9. ANGEL F. WOODARD, operated his motor vehicle in such a careless and negligent

manner so as to cause an accident with the vehicle which Plaintiff, SEONG B. HONG, was driving

and Plaintiff, YONGSOON JEONG, was a passenger.

   10. Defendant, UNITED STATES OF AMERICA, negligently entrusted its vehicle to ANGEL

F. WOODARD.

   11. At the time of the December 3, 2019, accident, ANGEL F. WOODARD, was an employee

and/or agent of Defendant, UNITED STATES OF AMERICA, and was acting within the scope of

his employment/agency.

   12. As a direct and approximate result of said accident, Plaintiff, SEONG B. HONG, suffered

severe painful bodily injuries, which injuries resulted in his obtaining medical treatment and

sustaining loss wages which caused him great pain and suffering.

   13. As a direct and approximate result of said accident, Plaintiff, YONGSOON JEONG,

suffered severe painful bodily injuries, which injuries resulted in her obtaining medical treatment

and sustaining loss wages which caused her great pain and suffering.
  Case 2:20-cv-13133-CCC-MF Document 1 Filed 09/23/20 Page 3 of 3 PageID: 3




   14. The acts or omissions by the Defendant described herein constitute the tort of negligence

under the laws of the State of New Jersey.

   15. Under the Federal Tort Claims Act, the Defendant is liable for these acts or omissions.

   WHEREFORE, Plaintiffs, SEONG B. HONG and YONGSOON JEONG, demand judgment

against the Defendant, UNITED STATES OF AMERICA, for damages, together with interest,

cost of suit and attorneys’ fees.



                                              /s/ David Wasserman_________________
                                             David Wasserman, Esq.
                                             ANDREW PARK, P.C.
                                             450 Seventh Avenue, Suite 1805
                                             New York, NY 10123
                                             Tel: 212-239-3680
                                             Fax: 212-239-3683
                                             Attorneys for Plaintiffs


Dated: September 22, 2020
